Title: From Alexander Hamilton to John Kean, 1 January 1793
From: Hamilton, Alexander
To: Kean, John



Treasury DepartmentJanuary 1 1793
Sir

The Treasurer of the United States has this day been directed to draw on the Office of Discount and Deposit at Baltimore for Twenty thousand Dollars, and to deposit the bill, as usual, in the Bank of the United States. I have therefore to request that you will deliver it to Messrs Elliott and Williams, or to their Agent, Colo Smith, upon the payment of the Cash.
I am, Sir,   very respectfully,   Your Mo. Obedt Servant.

Alexander Hamilton
John Kean Esqr.Cashier of the Bank of the US.

